Detailed Action
This is the final office action for US application number 16/855,959. Claims are evaluated as filed on July 19, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed July 19, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Agnihotri, Bojarski, Pinczewski, Brown, and Metzger teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that the resection alignment guide of Bojarski has a uniform depth or thickness when the drilling and resecting sections are combined as shown in Figs. 111A and 111B (Remarks p. 9-12), Examiner notes that Bojarski does not appear to show a uniform thickness/depth in Figs. 111A and 111B as asserted. Examiner notes that a portion of Fig. 111B has been provided below with additional annotations intended to show the variations in thickness/depth (please note that, due to the angle of the view, the distances labeled are not entirely accurate, but do appear to show a clear variation/difference in thickness/depth). Further, Examiner notes that the claims are rejected on the grounds of Agnihotri in view of Bojarski. As shown in Agnihotri Fig. 14, the thickness/depth of the resecting section is variable in accordance with the bone contours; thus, a thickness/depth of the combination of Agnihotri in view of Bojarski formed by adding a drill guide that that does not modify the bone-facing surface of the resection guide will necessarily have a variable combined thickness/depth.

    PNG
    media_image1.png
    719
    931
    media_image1.png
    Greyscale

With regards to Applicant’s argument that there’s no reason to modify Bojarski to provide a variable combined thickness/depth (Remarks p. 12), Examiner notes that such has not been proposed and is therefore moot.
With regards to Applicant’s argument that Bojarski Fig. 11B shows that most of the drilling section is contained inside the resecting section and the portion extending outwardly is planar therefore the depth of the guide bores extending outwardly of the resecting guide is uniform, which is contrary to the subject matter of claim 30 (Remarks p. 12-13 ), Examiner notes that Brown is provided in the below rejections as a teaching of variable depth drill guides extending from one surface capable of engaging a tool to another surface capable of engaging a tool when the body is attached to a bone as detailed in the rejections below.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PCT/CA2014/050806 and US 61/868,242, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. PCT/CA2014/050806 and US 61/868,242, fails to provide adequate support for permanent and severable connector of claim 24. As such, claim 24 is considered as of February 16, 2016 and claims 1, 4-9, 12-16, 18-23, and 26-29 are considered as of August 21, 2013.

Claim Objections
Claim(s) 1-3, 10, 11, 17, 25, and 30-32 is/are objected to because of the following informalities:
Claim 1 line 12 should read “therethrough, the plurality of guiding bores having a plurality”. 
Claims 2, 3, 10, 11, 17, and 25 line 1 should read “(Withdrawn) The” to accurately reflect their current status in agreement with the office action summary dated June 2, 2022 and Applicant’s election dated May 20, 2022.
Claim 30 lines 5-6 should read “wherein the plurality of guiding bores are aligned”. 
Claim 30 lines 6-7 should read “slot, the plurality of guiding bores having”. 
Claim 31 line 1 should read “wherein the plurality of guiding bores have”. 
Claim 32 line 1 should read “wherein the plurality of guiding bores have”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 4-8, 12-14, 18-21, 26, 31, and 32 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 and 8 is/are unclear with regards to “thickness” in line 18 that is in addition to the “depth” in claim 1 line 13. That is, Fig. 8 appears to show a variation between guiding bores in only one direction/dimension. Examiner is interpreting this as the thickness and depth referring to a distance measurement the same dimension, and suggests amending to clarify, e.g. “a combined depth of the drilling and resecting sections”.
Claim(s) 5, 6, and 12-14 is/are unclear with regards to the dependency being amended to claim ‘0’ in line 1 of each listed claim. Examiner notes that there do not appear to be any other unindicated amendments to the claims, but does remind Applicant that all amendments should be indicated using appropriate markings such as underlines, brackets, and strike-throughs. Examiner is interpreting this as referring to, and suggests amending as, “guide of claim [[0]]1, wherein”.
Claim(s) 18 is/are unclear with regards to a resection path to create a bone resection along at least one resection plane in lines 2-3 and if this is intended to be in addition to the “a resection path to create a bone resection along at least one resection plane” of claim 15 lines 7-8. Examiner is interpreting this broadly, and suggests amending to clarify, e.g. by cancelling claim 18 and amending claims 19-21 to depend from claim 15 or to claim another resection path portion along another resection plane or the like.
Claim(s) 19 is/are unclear with regards to the resection path in line 4 and the at least one resection plane in line 6 and if these are intended to refer to the “a resection path” in claim 18 line 2 or that of claim 15 line 7 and “at least one resection plane” of claim 18 line 3 or that of claim 15 lines 7-8. Examiner is interpreting this as referring to claim 15 lines 7-8.
Claim(s) 20 is/are unclear with regards to “thickness” in lines 102 that is in addition to the “depth” in claim 15 line 19. That is, Fig. 8 appears to show a variation between guiding bores in only one direction/dimension. Examiner is interpreting this as the thickness and depth referring to a distance measurement the same dimension, and suggests amending to clarify, e.g. “a combined depth”.
Claim(s) 26 is/are unclear with regards to “thickness” in lines 102 that is in addition to the “depth” in claim 30 line 7. That is, Fig. 8 appears to show a variation between guiding bores in only one direction/dimension. Examiner is interpreting this as the thickness and depth referring to a distance measurement the same dimension, and suggests amending to clarify, e.g. “a combined depth”.
Claim(s) 31 is/are unclear with regards to a plurality of different depths in line 2 and is such is intended to refer to or be in addition to the plurality of different depths of claim 1 line 12. Examiner is interpreting this as referring to, and suggests amending as, “[[a]]the plurality of different depths”.
Claim(s) 32 is/are unclear with regards to a plurality of different depths in line 2 and is such is intended to refer to or be in addition to the at least two adjacent ones of the guiding bores have a variable depth of claim 15 lines 10-11. Examiner is interpreting this intended to include the variable depths of claim 15 and suggests amending to clarify.
Claim(s) 4, 7, and 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bojarski et al. (US 2011/0029093, hereinafter “Bojarski”).
As to claim 15, Bojarski discloses a bone resection guide (11108, 11110, 11112, Figs. 84b-86D, 111A, and 111B) comprising: a resecting section (11108, 11110) having a bone-facing surface (bottom and back surfaces of 11108, 11110 respectively as shown in Figs. 111A and 111B) and an extension engaging surface (upper and front surfaces of 11108, 11110 respectively as shown in Figs. 111A and 111B), the extension engaging surface being opposed to the bone-facing surface (as defined), the resecting section further comprising at least one resecting slot (slot in 11108 shown in Figs. 85A, 86A, and 111A) extending therethrough between the bone-facing surface and the extension engaging surface (Figs. 85A, 86A, and 111A, ¶836 discloses use to guide an osteotome after drilling holes) and defining a resection path (along the at least one resecting slot) capable of use to create a bone resection (¶836) along at least one resection plane (along the at least one resecting slot); and a drilling section (11112) having a connecting surface (lower surfaces of 11112 as shown in Fig. 111B, front surfaces as shown in the lower image of Figs. 86B-86D) and a tool engaging surface (top surface of 1112 as shown in Fig. 111B), the tool engaging surface being opposed to the connecting surface (as defined, Figs. 86B-86D and 111B), the drilling section comprising a plurality of guiding bores (bores in 11112 shown in Figs. 85B, 86B, and 111B) extending therethrough (as defined, Figs. 111A and 111B, ¶836) from the tool engaging surface to the connecting surface (Figs. 85B, 86B, and 111B, ¶836), the drilling section being capable of being engaged to the resecting section with the connecting surface of the drilling section facing the extension engaging surface of the resecting section with the plurality of guiding bores being aligned with the at least one resecting slot (Fig. 111B, ¶836), wherein at least two adjacent ones of the guiding bores have a variable depth (Figs. 86C, 86D, and 111B, ¶836) and the plurality of guiding bores and the at least one resecting slot define a resection alignment guide (11108, 11110, 11112, Figs. 111A and 111B, ¶836) having a variable depth along the resection path (Figs. 86C, 86D, and 111B, ¶836).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 7, 12-16, 18, 19, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agnihotri et al. (US 2012/0116562 hereinafter “Agnihotri”) in view of Bojarski et al. (US 2011/0029093, hereinafter “Bojarski”).
As to claims 1, 4, 6, 7, and 12-14, Agnihotri discloses a bone resection guide (80, Figs. 9-14) comprising: a resecting section (92, Fig. 9, ¶110) having a bone-facing surface (86s, 32s, Fig. 10, ¶s 86 and 108) with a bone-contacting section (86s, Figs. 10-14, ¶s 107, 108, and 110) capable of being removably superposed against an at least partially unresected portion of a bone of a patient (via 86s, Fig. 10, ¶s 7, 107, 110, and 115) and nestingly conforming thereto (Figs. 9-14 and 26-45, ¶s 7, 107, 110, and 115), the resecting section further comprising at least one resecting slot (82, ¶107) extending therethrough (Figs. 9 and 14, ¶107), wherein a thickness/depth of the resecting section is variable along the bone resection guide (Fig. 14). As to claim 6, Agnihotri discloses that the at least one resecting slot defines a resection path (along 82) capable of use to create a bone resection (¶107) along at least one resection plane (along 82) and the at least one resecting slot define a resection alignment guide (Figs. 9-14, ¶107) has a variable depth along the resection path (Figs. 9, 10, 11, and 14). As to claim 7, Agnihotri discloses that the bone resection guide is capable of use for removal of a bone block from a bone of the patient (the portion that the bone-contacting section of the bone-facing surface being capable of being removably superposed against is capable of being a bone block if one so choses to remove a block of bone, Figs. 9-14, ¶s 107 and 10) and the resection path is capable of at least partially delimiting the bone block to be removed from the bone of the patient (Figs. 9-14, ¶s 107 and 10), the bone block having a surface conforming substantially in shape to the at least one resection plane (Figs. 9-14, ¶s 107 and 108). As to claim 12, Agnihotri discloses that the at least one resecting slot extends at least to a profile edge of the bone at at least one end thereof (Figs. 11 and 14, ¶s 108 and 110) to be capable of performing a bone cut opened on an unresected portion of a bone surface (Figs. 9-14 and 26-45, ¶s 7, 107, 108, 110, and 115). As to claim 13, Agnihotri discloses that the at least one resecting slot extends at least to a profile edge of the bone at at least one end thereof (Figs. 11 and 14, ¶s 108 and 110) to be capable of performing a bone cut opened at the profile edge (Figs. 9-14 and 26-45, ¶s 7, 107, 108, 110, and 115). As to claim 14, Agnihotri discloses that the resecting section comprises a bone fastening assembly (84s and pins disclosed in ¶107) capable of use to removably secure the resecting section to the bone of the patient (¶107). 
Agnihotri is silent to a drilling section comprising a plurality of guiding bores extending therethrough, the plurality of guiding bores having a plurality of different depths, the drilling section being engageable with the resecting section in a configuration wherein the plurality of guiding bores are aligned with the at least one resecting slot to define a resection alignment guide and a combined thickness/depth of the drilling and resecting sections is variable along the resection alignment guide when engaged together. As to claim 4, Agnihotri is silent to the resecting section and the drilling section are engageable together in a single configuration.
Bojarski teaches a similar bone resection guide (11108, 11110, 11112, Figs. 84b-86D, 111A, and 111B) comprising: a resecting section (11108, 11110) having a bone-facing surface (bottom and back surfaces of 11108, 11110 respectively as shown in Figs. 111A and 111B) with a bone-contacting section (the perimeter of 11108 and the medial edge of 11110, ¶836), the resecting section further comprising at least one resecting slot (slot in 11108 shown in Figs. 85A, 86A, and 111A) extending therethrough (Figs. 85A, 86A, and 111A, ¶836 discloses use to guide an osteotome after drilling holes); and a drilling section (11112) comprising a plurality of guiding bores (bores in 11112 shown in Figs. 85B, 86B, and 111B) extending therethrough (as defined, Figs. 111A and 111B, ¶836), the plurality of guiding bores having a plurality of different depths (Figs. 86C and 86D, ¶836), the drilling section being capable of being engaged with the resecting section in a configuration wherein the plurality of guiding bores are aligned with the at least one resecting slot (Fig. 111B, ¶836) capable of use to define a resection alignment guide (Figs. 85B, 86B, and 111B) and a combined thickness of the drilling and resecting sections is variable along the resection alignment guide when engaged together (Fig. 111B). As to claim 4, Bojarski teaches that the resecting section and the drilling section are engageable together in a single configuration (Figs. 86B-86D and 111B).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the bone resection guide as disclosed by Agnihotri by adding a removably engageable drilling section with a plurality of guiding bores within the at least one resecting slot as taught by Bojarski in order to accurately and evenly pre-drill (Bojarski ¶836) by guiding a drill within the at least one resecting slot (Agnihotri ¶107) prior to cutting with an osteotome (Bojarski ¶836), i.e. to create a series of drilled holes prior to cutting the full area of the slot to provide a controlled and accurate cut. As a result, the combination of Agnihotri and Bojarski discloses a combined thickness/depth of the drilling and resecting sections is variable along the resection alignment guide when engaged together (Agnihotri Fig. 14; Bojarski Figs. 86C, 86D, and 111B).

As to claims 15, 16, 18, 19, 21, and 22, Agnihotri discloses a bone resection guide (80, Figs. 9-14) comprising: a resecting section (92, Fig. 9, ¶110) having a bone-facing surface (86s, 32s, Fig. 10, ¶s 86 and 108) and an extension engaging surface (Fig. 9), the extension engaging surface being opposed to the bone-facing surface (as defined), the resecting section further comprising at least one resecting slot (82, ¶107) extending therethrough between the bone-facing surface and the extension engaging surface (Figs. 9 and 14, ¶107) and defining a resection path (along 82) capable of use to create a bone resection (¶107) along at least one resection plane (along 82); wherein the at least one resecting slot defines a resection alignment guide having a variable depth along the resection path (Figs. 9, 10, 11, and 14). As to claim 16, Agnihotri discloses that the bone-facing surface comprises a bone-contacting section (86s, Figs. 10-14, ¶s 107, 108, and 110) capable of being removably superposed against an at least partially unresected portion of a bone of a patient (via 86s, Fig. 10, ¶s 7, 107, 110, and 115) and nestingly conforming thereto (Figs. 9-14 and 26-45, ¶s 7, 107, 110, and 115). As to claim 18, Agnihotri discloses that the at least one resecting slot defines a resection path (along 82) capable of use to create a bone resection (¶107) along at least one resection plane (along 82). As to claim 19, Agnihotri discloses that the bone resection guide is capable of use for removal of a bone block from a bone of the patient (the portion that the bone-contacting section of the bone-facing surface being capable of being removably superposed against is capable of being a bone block if one so choses to remove a block of bone, Figs. 9-14, ¶s 107 and 10) and the resection path is capable of at least partially delimiting the bone block to be removed from the bone of the patient (Figs. 9-14, ¶s 107 and 10), the bone block having a surface conforming substantially in shape to the at least one resection plane (Figs. 9-14, ¶s 107 and 108). As to claim 21, Agnihotri discloses that the at least one resecting slot has a variable depth along the resection path (Fig. 14). As to claim 22, Agnihotri discloses that the at least one resecting slot extends at least to a profile edge of the bone at at least one end thereof (Figs. 11 and 14, ¶s 108 and 110) to be capable of performing a bone cut opened on an unresected portion of a bone surface (Figs. 9-14 and 26-45, ¶s 7, 107, 108, 110, and 115). 
Agnihotri is silent to a drilling section having a connecting surface and a tool engaging surface, the tool engaging surface opposed to the connecting surface, the drilling section comprising a plurality of guiding bores extending therethrough from the tool engaging surface to the connecting surface, the drilling section being engagable to the resecting section with the connecting surface of the drilling section facing the extension engaging surface of the resecting section with the plurality of guiding bores being aligned with the at least one resecting slot, wherein at least two adjacent ones of the guiding bores have a variable depth and the plurality of guiding bores and the at least one resecting slot define a resection alignment guide having a variable depth along the resection path. As to claim 21, Agnihotri is silent to the plurality of guiding bores have a variable depth along the resection path.
Bojarski teaches a similar bone resection guide (11108, 11110, 11112, Figs. 84b-86D, 111A, and 111B) comprising: a resecting section (11108, 11110) having a bone-facing surface (bottom and back surfaces of 11108, 11110 respectively as shown in Figs. 111A and 111B) and an extension engaging surface (upper and front surfaces of 11108, 11110 respectively as shown in Figs. 111A and 111B), the extension engaging surface being opposed to the bone-facing surface (as defined), the resecting section further comprising at least one resecting slot (slot in 11108 shown in Figs. 85A, 86A, and 111A) extending therethrough between the bone-facing surface and the extension engaging surface (Figs. 85A, 86A, and 111A, ¶836 discloses use to guide an osteotome after drilling holes) and defining a resection path (along the at least one resecting slot) capable of use to create a bone resection (¶836) along at least one resection plane (along the at least one resecting slot); and a drilling section (11112) having a connecting surface (lower surfaces of 11112 as shown in Fig. 111B, front surfaces as shown in the lower image of Figs. 86B-86D) and a tool engaging surface (top surface of 1112 as shown in Fig. 111B), the tool engaging surface being opposed to the connecting surface (as defined, Figs. 86B-86D and 111B), the drilling section comprising a plurality of guiding bores (bores in 11112 shown in Figs. 85B, 86B, and 111B) extending therethrough (as defined, Figs. 111A and 111B, ¶836) from the tool engaging surface to the connecting surface (Figs. 85B, 86B, and 111B, ¶836), the drilling section being capable of being engaged to the resecting section with the connecting surface of the drilling section facing the extension engaging surface of the resecting section with the plurality of guiding bores being aligned with the at least one resecting slot (Fig. 111B, ¶836), wherein at least two adjacent ones of the guiding bores have a variable depth (Figs. 86C, 86D, and 111B, ¶836) and the plurality of guiding bores and the at least one resecting slot define a resection alignment guide (11108, 11110, 11112, Figs. 111A and 111B, ¶836) having a variable depth along the resection path (Figs. 86C, 86D, and 111B, ¶836). As to claim 21, Bojarski teaches that the plurality of guiding bores have a variable depth along the resection path (Figs. 86C, 86D, and 111B, ¶836).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the bone resection guide as disclosed by Agnihotri by adding a removably engageable drilling section with a plurality of guiding bores within the at least one resecting slot as taught by Bojarski in order to accurately and evenly pre-drill (Bojarski ¶836) by guiding a drill within the at least one resecting slot (Agnihotri ¶107) prior to cutting with an osteotome (Bojarski ¶836), i.e. to create a series of drilled holes prior to cutting the full area of the slot to provide a controlled and accurate cut. As a result, the combination of Agnihotri and Bojarski discloses that at least two adjacent ones of the guiding bores have a variable depth (Bojarski Figs. 86C, 86D, and 111B, ¶836) and the plurality of guiding bores and the at least one resecting slot define a resection alignment guide (Agnihotri Fig. 14; Bojarski 11108, 11110, 11112, Figs. 111A and 111B, ¶836) having a variable depth along the resection path (Agnihotri Fig. 14; Bojarski Figs. 86C, 86D, and 111B, ¶836).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agnihotri and Bojarski in view of Pinczewski et al. (US 2003/0130665, hereinafter “Pinczewski”).
As to claim 5, the combination of Agnihotri and Bojarski discloses the invention of claim 1 as well as the at least one resecting slot defines a resection path (along Agnihotri 92) to create a bone resection (¶107) along at least two resection planes.
The combination of Agnihotri and Bojarski is silent to the bone resection being along at least two resection planes. 
Pinczewski teaches a bone resection guide (38, Figs. 10a, 10b, 12, and 14, ¶s 136 and 138) for removal of a portion of a bone of a patient (Fig. 15, ¶147), the bone resection guide comprising: a resecting section (32) having a bone-facing surface (right surface as shown in Fig. 10b), the resecting section further comprising at least one resecting slot (73a, 73b, 64) extending therethrough between the bone-facing surface and the extension engaging surface (Figs. 10a and 12), wherein the at least one resecting slot defines a resection path (along each of 73a, 73b, 64) capable of use to create a bone resection (¶s 138 and 143) along at least two resection planes (Figs. 10a and 12).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the resecting section and resection path as disclosed by the combination of Agnihotri and Bojarski by adding a slot portion in a different resection plane as taught by Pinczewski in order to for guiding downwardly directed cuts into the tibia in the resection of bone therefrom (Pinczewski ¶138). 

Claim(s) 20, 32, 30, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojarski et al. (US 2011/0029093, hereinafter “Bojarski”) in view of Brown et al. (US 2003/0236521, herein after “Brown”).
As to claim 20, Bojarski discloses the invention of claim 15 as well as that Fig. 162 shows an exemplary design for a tibial tray including using stem and keel (¶912) as well as a combined thickness/depth of the drilling and resecting sections when secured together is variable (Fig. 111B) and the plurality of guiding bores have a variable depth along the resection path (Figs. 86C, 86D, and 111B, ¶836).
Bojarski is silent to the variable combined thickness/depth being variable according to a depth of a section of the bone to be resected, the combined thickness being thicker for a shorter bone resection and thinner for a longer bone resection.
Brown teaches a bone resection guide (219, 220, Fig. 23, ¶s 85 ad 88-90) capable of use for the resection of a bone of a patient (Fig. 23), the bone resection guide comprising: a body (219, 220, Fig. 23, ¶s 85 ad 88-90) extending between a tool engaging surface (top-right surface as shown in Fig. 23) and a bone-facing surface (bottom-left surface as shown in Fig. 23) capable of being superposed to a bone of a patient (Fig. 23), the body being capable of being removably secured to the bone of the patient with the bone-facing surface superposed thereto (Fig. 23); and the body comprising a plurality of guiding bores (221, 271, ¶89) extending outwardly of the tool engaging surface (Fig. 23); wherein a thickness/depth of the body varies according to a depth of a section of the bone to be resected (Fig. 23), the thickness/depth being thicker capable of use for a shorter bone resection (Figs. 23 and 24) and thinner capable of use for a longer bone resection (Figs. 23 and 24). Brown teaches the drill having a stop (255) defining a drill length similar to the length of the guide length (¶89) wherein the stop is engages the tool engaging surface of the body and limits the depth of the cut (¶85). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the tool engaging surface as disclosed by Bojarski by adding variable bore guide depths/thicknesses as taught by Brown in order to limit the depth of the cut (Brown ¶85) relative to the desired cut contour/depth (Bojarski Fig. 162).

As to claim 32, Bojarski discloses the invention of claim 15 as well as that the plurality of guiding bores have a variable depth along the resection path (Figs. 86C, 86D, and 111B, ¶836), i.e. the plurality of guiding bores having a plurality of different depths (Figs. 86C and 86D, ¶836) when the resecting section and the drilling section are engaged together (Figs. 85B, 86B, and 111B). 
Bojarski is silent to the plurality of different depths extending outwardly of the at least one resecting slot.
Brown teaches a bone resection guide (219, 220, Fig. 23, ¶s 85 ad 88-90) capable of use for the resection of a bone of a patient (Fig. 23), the bone resection guide comprising: a body (219, 220, Fig. 23, ¶s 85 ad 88-90) extending between a tool engaging surface (top-right surface as shown in Fig. 23) and a bone-facing surface (bottom-left surface as shown in Fig. 23) capable of being superposed to a bone of a patient (Fig. 23), the body being capable of being removably secured to the bone of the patient with the bone-facing surface superposed thereto (Fig. 23); and the body comprising a plurality of guiding bores (221, 271, ¶89) extending outwardly of the tool engaging surface (Fig. 23). Brown teaches the drill having a stop (255) defining a drill length similar to the length of the guide length (¶89) wherein the stop is engages the tool engaging surface of the body and limits the depth of the cut (¶85). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the tool engaging surface as disclosed by Bojarski by adding variable bore guide depths/thicknesses as taught by Brown in order to limit the depth of the cut (Brown ¶85) relative to the desired cut contour/depth (Bojarski Fig. 162). As a result of the combination, the combination of Bojarski and Brown discloses the plurality of different depths (Bojarski Figs. 86C and 86D; Brown Fig. 23) extending outwardly (Brown Fig. 23) of the at least one resecting slot (Bojarski Figs. 86C, 86D, and 111B) when the resecting section and the drilling section are engaged together (Bojarski Figs. 86C, 86D, and 111B).

As to claims 30, 26, and 27, Bojarski discloses a bone resection guide (11108, 11110, 11112, Figs. 84b-86D, 111A, and 111B) comprising: a resecting section (11108, 11110) having a bone-facing surface (bottom and back surfaces of 11108, 11110 respectively as shown in Figs. 111A and 111B) and at least one resecting slot (slot in 11108 shown in Figs. 85A, 86A, and 111A) extending therethrough (Figs. 85A, 86A, and 111A, ¶836 discloses use to guide an osteotome after drilling holes) and defining a resection path (along the slot in 11108 shown in Figs. 85A, 86A, and 111A); and a drilling section (11112) comprising a plurality of guiding bores extending therethrough (bores in 11112 shown in Figs. 85B, 86B, and 111B) extending therethrough (as defined, Figs. 111A and 111B, ¶836) and being capable of engaging with the resecting section in a configuration wherein the plurality of guiding bores are aligned with the at least one resecting slot (Fig. 111B, ¶836), the plurality of guiding bores having a plurality of different depths (Figs. 86C and 86D, ¶836) when the resecting section and the drilling section are engaged together (Figs. 85B, 86B, and 111B). As to claim 26, Bojarski discloses that Fig. 162 shows an exemplary design for a tibial tray including using stem and keel (¶912) as well as a combined thickness/depth of the drilling and resecting sections when secured together is variable (Fig. 111B). As to claim 27, Bojarski discloses that the plurality of guiding bores have a variable depth along the resection path (Figs. 86C and 86D).
Bojarski is silent to the plurality of different depths extending outwardly of the at least one resecting slot. As to claim 26, Bojarski is silent to the variable combined thickness/depth being variable according to a depth of a section of the bone to be resected, the combined thickness being thicker for a shorter bone resection and thinner for a longer bone resection.
Brown teaches a bone resection guide (219, 220, Fig. 23, ¶s 85 ad 88-90) capable of use for the resection of a bone of a patient (Fig. 23), the bone resection guide comprising: a body (219, 220, Fig. 23, ¶s 85 ad 88-90) extending between a tool engaging surface (top-right surface as shown in Fig. 23) and a bone-facing surface (bottom-left surface as shown in Fig. 23) capable of being superposed to a bone of a patient (Fig. 23), the body being capable of being removably secured to the bone of the patient with the bone-facing surface superposed thereto (Fig. 23); and the body comprising a plurality of guiding bores (221, 271, ¶89) extending outwardly of the tool engaging surface (Fig. 23). Brown teaches the drill having a stop (255) defining a drill length similar to the length of the guide length (¶89) wherein the stop is engages the tool engaging surface of the body and limits the depth of the cut (¶85). As to claim 26, Brown teaches that a thickness/depth of the body varies according to a depth of a section of the bone to be resected (Fig. 23), the thickness/depth being thicker capable of use for a shorter bone resection (Figs. 23 and 24) and thinner capable of use for a longer bone resection (Figs. 23 and 24). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the tool engaging surface as disclosed by Bojarski by adding variable bore guide depths/thicknesses as taught by Brown in order to limit the depth of the cut (Brown ¶85) relative to the desired cut contour/depth (Bojarski Fig. 162). As a result of the combination, the combination of Bojarski and Brown discloses the plurality of different depths (Bojarski Figs. 86C and 86D; Brown Fig. 23) extending outwardly (Brown Fig. 23) of the at least one resecting slot (Bojarski Figs. 86C, 86D, and 111B) when the resecting section and the drilling section are engaged together (Bojarski Figs. 86C, 86D, and 111B).

Claim 24 is are rejected under 35 U.S.C. 103 as being unpatentable over Bojarski and Brown in view of Metzger et al. (US 2010/0087829, hereinafter “Metzger”).
As to claim 24, the combination of Bojarski and Brown discloses the invention of claim 30 and further comprising a connection between the resecting section and the drilling section when secured together (Fig. 111B), the connection being capable of being severed to disengage the drilling section from the resecting section and expose the at least one resecting slot (Figs. 86C, 86B, 1111A, and 111B).
The combination of Bojarski and Brown is silent to the connection being by at least one permanent connector extending between the resecting section and the drilling section when secured together. 
Metzger teaches a similar bone resection guide (110, Fig. 4) capable of use for the resection of a bone of a patient (shown for an alternate embodiment in Fig. 2), the bone resection guide comprising: a body (110, Fig. 4) extending between a tool engaging surface (top and right surfaces as shown in Fig. 4) and a bone-facing surface (bottom and left surfaces as shown in Fig. 4) capable of being superposed to a bone of a patient (shown for an alternate embodiment in Fig. 2, ¶45), the body being capable of being removably secured to the bone of the patient with the bone-facing surface superposed thereto (shown for an alternate embodiment in Fig. 2, ¶45); and the body defining at least one resection plane and extending along a resection path (along bottom surface of 124 as shown in Fig. 4), the body comprising a plurality of guiding bores (bores shown in 116, labeled 44 in Figs. 1 and 2) extending from the tool engaging surface into at least a section of the body (shown for an alternate embodiment in Fig. 2); wherein the body comprises: a resecting section (124) with the bone-facing surface (as defined), the resecting section including at least one resecting surface (bottom surface of 124 as shown in Fig. 4) extending therethrough and along the resection path (shown for an alternate embodiment in Fig. 2); and a drilling section (116) with the plurality of guiding bores extending therethrough (as defined), wherein the at least one resecting slot and the plurality of guiding bores together define a resection alignment guide (116, 124, as defined); wherein the resecting section is connected to the drilling section by at least one permanent connector (132, 133) extending between the resecting section and the drilling section when secured together (Fig. 4), the at least one permanent connector being capable of being severed to disengage the drilling section from the resecting section (¶50). Metzger teaches removable coupling via a scored coupling 132, where the guide 112 can have a scoring line 133 (e.g., a shallow groove) that extends continuously about the guide 112 and weakens the coupling 132 such that the guide 112 can be easily broken along the scoring line 133, by manually rotating or pulling and thus, the coupling 132 can allow for added convenience when removing the resecting section 124 from the drilling section 116 (¶50).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the connection between the drilling section and the resecting section as disclosed by the combination of Bojarski and Brown to be a permanent connection that can be easily broken as taught by Metzger as a known alternative to a removable coupling (Metzger ¶50) in order to allow for added convenience when removing the resecting section from the drilling section (Metzger ¶50). 

Allowable Subject Matter
Claims 8, 28, 29, and 31 would be allowable if rewritten as suggested or consistent with the interpretation set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action for the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775